Honorable   Joe A. Faucett
County Attorney
Howard County
Big Spr’ing, Texas

Dear Sir:                                   Opinfon    No.   O-3376

                                            Re:    Procedure     the Tax
                                                   Assessor-Collector        should
                                                   follow   to be able to
                                                   count the cattle       on
                                                   pastures located     in said
                                                   tax assessor-collector’s
                                                   county

You request   the opinion    of   this   Department    on the facts     set   out
in your letter   as follows:

“Reference    is made to Opinion O-1489, relative    to the right of                the
tax assessor-collector      of Howard County, Texas,   to count cattle
in his county and in county line pastures      for the purpose of
assessment    for taxation.

“It      is
        apparent from your opinion,    and from the decisions    of the
courts  and articles  of the statutes,   quoted in your opinion,    that
it is not only his perrogative    to enter pastures   for the purposes
of counting    cattle for assessment   and taxation,  but it is his
duty to do so.

“Please    be so kind as to advise me of the status       of the tax
assessor-collector       should he be ~formally~   denied the right    to
enter certain      pastures   for such purpose,  and should the land
owner, in fact,      enclose    the pasture with a substantial  fence,
which fence      is equipped with gates bearing    locks to prevent    entry
by the tax assessor-collector.

“The tax    payer does not fail         or refuse   to make a rendition,       but
on the contrary,       is very obliging      in doing so, and has done so.
Our assessor-collector        feels    that many cattle    on certain   premises
are secreted     in valleys     below,   and are forgotten    when rendition
t fme appears.     He would like to challenge         the rendition   before
the board of equalization,          but does not have information       suffi-
cient  to warrant such a step.
                                                                         7



Honorable   Joe A. Faucett,     Page 2,    O-3376



“I have ad.vised him that I did not have any idea that we would
place him in jail     for an entry for such purposes   (should he be
able to find the fence down somewhere),       since he surely  does
not ha,ve the intent     to commit a felony upon his entry,   and I
have further   ad,vised him that I could not find any Civil
Liability   by his entry,    unless he is negligent  in some of his
activities,   causing    damages, while upon the premises.

“We would appreciate     your opinion  as to the proper procedure
to use in ascertaining     the number of cattle    on premises under
these circumstances,     so that our assessor    might be in a position
to challenge   the rendition    of the tax payer before    the board of
equalization,    What is his status    should he make a forceful
entry,   such as pulling    the fence down, etc.,   or making any type
of forbidden   entry?”

In our   opinion   No.   O-1489 we state    as follows:

“From the above quoted statute,    it is clear    that the Legislature
has made it the duty of the Tax Assessor      to determine    and ascer-
tain the amount and ,value of all personal      property   in his county
and to see that the same is assessed     for taxes.      It is a cardinal
principle  of law that where a duty is placed upon an officer,         he
is also given the power and authority      to do that which is neces -
sary for the performance   of that duty.     See the cases of Terre11
v. Sparks,   135 S. W. 519; Spencer v. Galveston,       56 Tex. 384;
Callaghan v. McCown, 90 S.W. 319.

“It is necessary   that the Tax Assessor  have the power to go on
pastures  to count cattle  in order for him to be able to ascertain
the amount and value of said cattle.     To hold otherwise,  would
be to force  him to rely solely   upon the word of the taxpayer.
It is doubtful   if under such a method taxes would be assessed
equally  and uniformly.”

In the above quoted opinion         this Department ruled that it is the
duty of the tax assessor-collector          to go on pastures    to count the
cattle    located    thereon  in order that the cattle    may be properly
assessed.       We do not belie,ve   that any taxpayer has a legal        right
to interfere      with this performance     of the tax assessor-collector’s
duty.     Article    4669 reads as follows:

“The full   right,   power and remedy of injunction    may be invoked
by the State at the instance      of the county or district   attorney
or Attorney    General,  to prevent,  prohibit  or restrain  the
vidation   of any revenue law of the State.”

It is our opinion,      therefore,     that the, proper procedure    is for
the tax assessor-collector         to request   the taxpayer   to allow him
admittance  to the pastures        for purposes   of counting    the cattle.
If the taxpayer    refuses     to do so we believe     the proper procedure
_:   -



         Honorable   Joe A. Faucett,   Page    3, O-3376


         is,for    the County Attorney     to file  suit in court asking that
         such taxpayer      be enjoined  from interfering     with the tax
         assessor-collector       in the performance    of his duty.

                                                   Yours   very    truly

                                           ATTORNEYGENERALOF TEXAS

                                          s/   Billy   Goldberg

                                           ‘BY             Billy    Goldberg
                                                                   Assistant

         BG:Lh/cge


         APPROVEDAPRIL 30, 1941
         s/ Glenn R. Lewis
         ACTING ATTORNEYGENERALOF TEXAS


         APPROVEDOPINION COMMITTEE
         BY Bm, Chairman
         O.K.
         GRL